    Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                                 Document Page 1 of 51
The document below is hereby signed.

Signed: September 29, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge


                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     JEANNIE QUINTEROS                    )      Case No. 19-00195
                                          )      (Chapter 7)
                         Debtor.          )
                                          )
                                          )
     JEANNIE QUINTEROS,                   )
                                          )
                         Plaintiff,       )
                                          )
                v.                        )      Adversary Proceeding No.
                                          )      19-10013
     CAPITAL VENTURES                     )
     INTERNATIONAL LLC, et al.,           )      Not for publication in
                                          )      West’s Bankruptcy Reporter.
                         Defendants.      )

               MEMORANDUM DECISION GRANTING MOTION TO DISMISS
           ADVERSARY PROCEEDING, OR IN THE ALTERNATIVE MOTION FOR
         SUMMARY JUDGMENT, FILED BY CAPITAL VENTURES INTERNATIONAL
        LLC, NICHOLAS LAMPARIELLO, AND NATIONAL HOME INVESTORS, LLC

          Capital Ventures International, LLC (“Capital Ventures”),

     Nicholas Lampariello, and National Home Investors, LLC (“National

     Home Investors”) (collectively, the “Movants”) have filed a

     motion (Dkt. No. 68) to dismiss the Amended Complaint (Dkt. No.

     64) filed by the plaintiff, Jeannie Quinteros (“Quinteros”) or in

     the alternative for summary judgment.           The motion will be
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 2 of 51


granted.

                                        I

                                    SUMMARY

       Quinteros has an ownership interest in real property

located in Watson, Florida (the “Property”).             In 2006, Quinteros

and her then-husband, Ronnie Quinteros (“Ronnie”), issued a Note

to CitiMortgage, Inc. secured by a mortgage (the “Mortgage”)

against the Property.        Quinteros’s own evidence establishes that

National Home Investors and then Capital Ventures became

assignees of the Mortgage and the Note.            Any doubts as to the

right of Capital Ventures (the current assignee of the rights

under the Note and Mortgage) to enforce the Note and the Mortgage

against Quinteros’s interest in the Property were erased by the

Loan Modification Agreement and the Settlement Agreement and

Release executed by Capital Ventures and Quinteros in 2015 which

acknowledged that Capital Ventures holds the Note secured by the

Mortgage.

      Quinteros makes conclusory allegations that she was led by

fraud to execute those documents in 2015.            However, Quinteros’s

Amended Complaint has not pled fraud with other than conclusory

allegations and has not pled fraud with particularity as required

by Fed. R. Civ. P. 9(b).

      In any event, the material facts not in genuine dispute show

that there was no fraud and that on this issue and any other


                                        2
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 3 of 51


issues the Movants are entitled to summary judgment.               Quinteros’s

speculation that there was fraud appears to be based on the fact

that the Note was lost.         When she executed the Loan Modification

Agreement and the Settlement Agreement and Release, Quinteros was

well aware that the Note had been lost, as National Home

Investors had disclosed to Quinteros and her counsel in a pending

foreclosure action, Case No. 11-30178 in the Circuit Court for

Broward County, Florida, that the Note had been lost.

      Upon Quinteros’s entering into the Loan Modification

Agreement and the Settlement Agreement and Release, Case No. 11-

30178 was dismissed, but with Capital Ventures’ rights under the

Loan Modification Agreement and the Settlement Agreement and

Release kept intact.         The dismissal of Case No. 11-30178 does not

bar Capital Ventures from asserting its rights to foreclose on

the Property.

                                       II

                THE OBLIGATION AT ISSUE IS A NOTE
    ORIGINALLY ISSUED TO CITIMORTGAGE, INC., NOT (AS PLED BY
   THE AMENDED COMPLAINT) AN EARLIER NOTE ISSUED TO COUNTRYWIDE

      The Amended Complaint (¶ 18) asserts that “there has been an

illegal, fraudulent and willful oppressive commencement of

foreclosure” against the real property located in Watson, Florida

(the “Property”), in which the debtor has an ownership interest,

by the Movants and others.         It is important to clarify the

mortgage obligation at issue.


                                        3
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 4 of 51


      The Amended Complaint alleges that on or about November 19,

2004, Quinteros and her former husband, Ronnie Quinteros

(referred to herein as “Ronnie” to distinguish him from the

plaintiff, Jeannine Quinteros) entered into a consumer credit

transaction with Countrywide Bank, by obtaining a $303,000

mortgage loan evidenced by a note that was secured by a mortgage

on the Property.     The Amended Complaint inexplicably treats this

Countrywide loan as the obligation sought to be enforced by

Capital Ventures.1      However, Quinteros well knew that Capital

Ventures was seeking to enforce another obligation, the

CitiMortgage Note.

      Before Quinteros filed the Amended Complaint on November 11,

2019, Capital Ventures had filed a motion for relief from the

automatic stay in the main bankruptcy case on July 19, 2019,

seeking to resume its foreclosure action in state court regarding

the CitiMortgage Note.        Quinteros’s opposition filed on July 29,


      1
          For example, paragraph 21 alleges:

      Plaintiff/Debtor alleges that, the Real Party in
      Interest, Countrywide Bank, the original lender and
      Holder of Debtor’s "Note" and "Mortgage", DIDnNOT [sic]
      endorse or deliver Debtor's "Note" and/or "Mortgage" to
      either Capital Ventures International, LLC,
      CitiMortgage, Inc, Castle Peak, National Home Investor,
      National Home Investments nor to Defendant, Nicholas
      Lampariello.

[Emphasis in original.] Note that CitiMortgage (whose loan is the
actual loan the Movants have sought to enforce) is among those
allegedly not assigned the Countrywide note and mortgage.

                                        4
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 5 of 51


2019, made reference at ¶ 2 to the note executed on November 2,

2006 (which, of course, was the CitiMortgage Note).               That this is

the obligation that Capital Ventures seeks to enforce was made

evident as well by Quinteros’s own exhibits received into

evidence at the hearing in the main case on September 26, 2019.2

      Despite all this, the Amended Complaint persisted in

asserting that the obligation at issue is the Countrywide loan,

thus rendering the allegations of the Amended Complaint of no

effect with respect the Movants’ pursuit of rights under the

CitiMortgage Note.

                                       III

              THE COURT HAS PREVIOUSLY HELD THAT THE
          PLAINTIFF HAS NOT SHOWN THAT CAPITAL VENTURES
      IS WRONGFULLY ATTEMPTING TO FORECLOSE ON HER PROPERTY

      In granting Capital Ventures’ motion in the main case for

relief from the automatic stay, permitting Capital Ventures to

resume its foreclosure action, Case No. CACE-16-006184 in the

Circuit Court for Broward County, Florida, I have already

examined many of Quinteros’s contentions that Capital Ventures

and National Home Investors engaged in wrongful foreclosure

against the Property.        I rejected those contentions in granting


      2
        See Main Case Dkt. No. 107-2, at page 4 of 131: Debtor’s
Exhibit O-2 (Capital Ventures’ foreclosure action complaint, Case
No. CACE-16-006184 in the Circuit Court for Broward County,
Florida, attaching copies of the CitiMortgage Note (executed in
blank) and the Mortgage).


                                        5
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 6 of 51


Capital Ventures relief from the automatic stay, and in denying

Quinteros’s motion for a stay pending appeal.             Those rulings were

based largely on Quinteros’s own exhibits and on matters of

public record, and in addition Capital Ventures’ exhibits (as to

which there was no issue as to authenticity).             For purposes of

the Movants’ request under Fed. R. Civ. P. 12(b)(6) to dismiss

the Amended Complaint for failure to state a claim upon which

relief can be granted, it is appropriate to consider the same

evidence.   Marshall Cty. Health Care Auth. v. Shalala, 988 F.2d

1221, 1222 (D.C.Cir.1993) (district court may “examine matters of

public record in ruling on a Rule 12(b)(6) motion”).               In any

event, the Movants are entitled to rely on the record in the

hearing as demonstrating that there are facts not in genuine

dispute warranting granting their request for summary judgment.

      In seeking dismissal of the Amended Complaint, the Movants

have specifically relied on the court’s findings in those

rulings, not by way of issue preclusion but because they reflect

facts not in genuine dispute and are supported by the evidence of

record.   Quinteros’s opposition to the Movants’ motion has failed

to come to grip with those findings.

      In my oral decision (Main Case Dkt. No. 134 at 73-74), I

ruled:

      the Debtor contends . . . without proof . . . that the
      Note was lost, the Debtor is entitled to disregard this
      Creditor as a legitimate creditor. The response to that
      is the parties entered into a Settlement Agreement, and

                                        6
Case 19-10013-SMT    Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                              Document Page 7 of 51


      that Settlement Agreement clearly treats this Movant,
      Capital Ventures International, LLC, as entitled to
      enforce the Note obligation at issue.         The Debtor
      contends in testimony that she was tricked and defrauded
      into executing the Settlement Agreement and Release, but
      her counsel was representing her in the negotiation of
      the Settlement Agreement Release, and that Agreement was
      executed January the 17th, 2015, and already, in November
      2014, as indicated by the Debtor’s own exhibits, . . .
      these reflect that on October the 28th, 2014, not even as
      late as November 2014, a Motion for Leave to File Amended
      Complaint to Add Count for Lost Note. So the Debtor,
      through counsel, was aware that there had been a lost
      Note. Whether that affidavit complies with Florida law
      sufficiently to entitle the Note to be enforced or not is
      a question of law.

           The Debtor’s counsel, in the face of the litigation,
      entered into the Settlement Agreement, which is Exhibit
      7, for the Movant, and also entered into . . . on January
      the 12th, 2015, a Loan Modification Agreement with
      Capital Ventures International, LLC. I don’t see how in
      those circumstances there could have been any fraud . .
      . and I think that the Settlement Agreement and the Loan
      Modification Agreement are binding on the Debtor. No
      cause had been shown to rule otherwise, and I think on
      the   basis   of  those   documents,   Capital   Ventures
      International, LLC has shown that it has standing to
      pursue foreclosure.

I elaborated on my ruling in a Memorandum Decision and Order

Denying Motion to Stay Pending Appeal (Main Case Dkt. No. 66).

      Below, I set forth pertinent findings in that ruling (Main

Case Dkt. No. 66), supported by the exhibits and testimony at

that hearing.       However, because the representations that National

Home Investors made to Lampariello and Capital Ventures are

hearsay, I do not rely on those representation for the truth of

their contents (although the representations would bear on any

issue of good faith, if there were one):


                                         7
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 8 of 51


      A. The Note and the Assignments of the Mortgage

           The debtor primarily lives in Washington D.C., but
      travels periodically to Florida, and asserts in her
      Motion to Stay that the Property is her homestead.
      [Footnote omitted.] The Property was the subject of a
      Note executed by the debtor’s ex-husband, Ronnie
      Quinteros (“Ronnie”), on November 2, 2006, and secured by
      the Mortgage on the Property executed by both the debtor
      and Ronnie. The debtor and Ronnie were divorced in 2009.
      The parties entered into a Marriage Settlement Agreement
      that provided that Ronnie would quitclaim the Property to
      the debtor within 10 days of the final dissolution of the
      marriage. Ronnie never quitclaimed the Property to the
      debtor.   Despite Ronnie’s obligation to quitclaim the
      Property to her, the debtor asserts in her Motion to Stay
      that she is a one-half owner of the Property instead of
      the sole owner.

            As the debtor notes (Motion to Stay at 5-6, citing
      Carpenter v. Longan, 16 Wall. 271, 83 U.S. 271 (1872)),
      an assignment of a note carries the mortgage with it.
      See Northup v. Reese, 67 So. 136, 137 (1914). As long as
      Capital Ventures is the assignee of the Note, it matters
      not whether the Mortgage was assigned to it. However,
      the debtor pointed to the assignments of the Mortgage in
      questioning whether Capital Ventures is the holder of the
      Note.    Nothing in the assignments raises any doubt
      regarding Capital Ventures being the assignee of the Note
      or regarding its right to seek to enforce the Note. The
      Mortgage underwent four assignments, with the recorded
      assignments establishing that Capital Ventures is the
      current assignee of the Mortgage reflected in the land
      records applicable to the Propery:

                Assignment 1:     This first Assignment of
           Mortgage was executed on June 24, 2011, wherein
           Mortgage Electronic Systems, Inc. (“MERS”), as
           nominee for CitiMortgage, Inc., its successors and
           assigns, assigned the Mortgage to Castle Peak 2010-
           1 Loan Trust, whose address was c/o Acqura Loan
           Services.   This first Assignment of Mortgage was
           recorded on July 12, 2011.

                Assignment 2:    This second Assignment of
           Mortgage was executed on August 10, 2011, wherein
           Castle Peak 2010-1 Loan Trust (“Castle Peak”),

                                        8
Case 19-10013-SMT    Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                              Document Page 9 of 51


           whose address was care of Acura Loan Services,
           assigned the Mortgage to U.S. Bank, National
           Association, as Trustee of Castle Peak 2010-1 Loan
           Trust.    This Assignment of Mortgage was not
           recorded, and it is readily inferred that U.S. Bank
           elected to treat this second Assignment of Mortgage
           as no longer effective, and did not seek to claim
           rights under the Note once the next Assignment of
           Mortgage was executed.

                 Assignment 3:    This third Assignment of
           Mortgage was executed on June 26, 2013, wherein
           Castle Peak assigned the Mortgage to National Home
           Investors, LLC (“National Home Investors”). This
           Assignment of Mortgage was recorded on August 14,
           2013.

                Assignment 4:     This fourth Assignment of
           Mortgage was executed on November 13, 2014, wherein
           National Home Investors assigned the Mortgage to
           Capital Ventures. This Assignment of Mortgage was
           recorded on January 27, 2015.

      The Note itself was endorsed in blank by CitiMortgage.
      An Allonge executed by Castle Peak attached to the Note,
      provided with an Affidavit of Lost Note filed in the
      state court foreclosure proceeding brought by Capital
      Ventures, reflects that the Note was to be paid to the
      order of National Home Investors, and another Allonge,
      executed by National Home Investors, makes the Note
      payable to Capital Ventures.

           B.       The Note Became a Lost Note

           Nicolas Lampariello testified at a hearing held on
      September 26, 2019, regarding Capital Ventures’ motion
      for relief from the automatic stay that Capital Ventures
      entered into a Mortgage Assets Purchase with National
      Home Investors on November 6, 2014, whereby Capital
      Ventures purchased several nonperforming loans, including
      the loan to the debtor.        National Home Investors
      represented to Capital Ventures that National Home
      Investors had the Note. However, prior to completion of
      the purchase, National Home Investors represented to
      Capital Ventures that it had lost the Note. National
      Home Investors explained that in the midst of a
      foreclosure action National Home Investors was pursuing


                                         9
Case 19-10013-SMT    Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                              Document Page 10 of 51


      against the debtor, the Note was lost by its attorney,
      Kahane & Associates, P.A., which had held the Note as
      coverage counsel since May 9, 2011 (which was shortly
      before the first assignment of the Mortgage).          An
      employee of Kahane & Associates, P.A., the last possessor
      of the Note when it was lost, executed an Affidavit of
      Lost Note on October 6, 2014, reciting that the Note was
      delivered to Kahane & Associates, P.A. by Acqura Loan
      Services on May 9, 2011. (Recall that in the assignment
      of the Mortgage to it, Castle Peak was listed as having
      an address c/o Acqura Loan Services.) The Affidavit of
      Lost Note then recites that the Note had then been lost
      sometime prior to October 6, 2014.

           The debtor asserts in her Motion for Stay that the
      court abused its discretion in permitting Lampariello to
      testify as to National Home Investors’ representation of
      the contents of the Affidavit of Lost Note because such
      testimony is inadmissable hearsay.     That argument is
      readily rejected:

           •        The debtor never raised an objection to the
                    testimony at the hearing.         Indeed, the
                    Affidavit of Lost Note is part of the debtor’s
                    own exhibits received into evidence.

           •        In   any   event,   Lampariello’s    testimony
                    regarding the representations made by National
                    Home Investors was superfluous because, as is
                    discussed   further   below,    a   Settlement
                    Agreement and Release and a Loan Modification
                    Agreement, which are binding on the debtor,
                    set forth sufficient evidence that Capital
                    Ventures is the party entitled to enforce the
                    Note and is prima facie evidence that Capital
                    Ventures has standing. [Footnote omitted.]

           •        Even if the debtor had objected to receipt of
                    the affidavit into evidence, the affidavit was
                    admissible to show that Capital Ventures would
                    be able to file the Affidavit of Lost Note in
                    the state court foreclosure action as a
                    required predicate under Florida law (if the
                    Settlement Agreement and Release and Loan
                    Modification Agreement did not exist) to
                    proceeding with a foreclosure action.



                                         10
Case 19-10013-SMT    Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                              Document Page 11 of 51


           C.       Foreclosure Actions Against the Property

           In 2008, CitiMortgage brought a foreclosure action
      against the Property. The case was voluntarily dismissed
      on October 16, 2009, for lack of prosecution, due to
      CitiMortgage’s failure to serve the debtor.

           U.S. Bank [acting as trustee of Castle Peak] filed
      a complaint for foreclosure against the Property in state
      court in 2011 [Case No. 11-30178 in the Circuit Court for
      Broward County, Florida]. National Home Investors, to
      whom the Mortgage was assigned on June 26, 2013, was
      substituted in place of U.S. Bank as the plaintiff. On
      October 28, 2014, with the Note having been lost,
      National Home Investors filed a motion to amend the
      complaint to add a claim of lost note. The state court
      initially denied National Home Investors’ motion to amend
      the complaint on October 30, 2014.         National Home
      Investors filed a motion to reconsider, and the state
      court granted the motion on November 5, 2014.

            National Home Investors was represented by Kahane &
      Associates, P.A.       Lampariello, who is a lawyer
      specializing in personal injury and real estate and is
      the sole managing member of Capital Ventures, was
      substituted as counsel in place of Kahane & Associates,
      P.A. to represent National Home Investors on December 4,
      2014.

           The debtor alleged that the foreclosure action was
      dismissed with prejudice. However, there is no evidence
      to support that.     The case was dismissed upon the
      debtor’s executing a Loan Modification Agreement and a
      Settlement Agreement and Release with Capital Ventures,
      documents that called for the dismissal of the
      foreclosure action but preserved Capital Ventures’ rights
      under the Note as modified by the Loan Modification
      Agreement.

           Lampariello negotiated the Settlement Agreement and
      Release and the Loan Modification Agreement with the
      debtor’s counsel who was representing her in the state
      court action.     The debtor executed the Settlement
      Agreement and Release on January 12, 2015. Under the
      Settlement Agreement and Release, the debtor acknowledges
      Capital Ventures as the holder of the Note, and agreed to
      the Loan Modification Agreement in exchange for Capital
      Ventures’ dismissal of the 2011 foreclosure action. Upon

                                         11
Case 19-10013-SMT    Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                              Document Page 12 of 51


      execution of the Settlement Agreement and Release, the
      2011 foreclosure action was dismissed.

           The Loan Modification Agreement, called for by the
      Settlement Agreement and Release, was executed by the
      debtor on January 17, 2015. For the following reasons,
      more than $400,000 is owed under the Note as modified by
      the Loan Modification Agreement (and more than $400,000
      would be owed under the Note if the Loan Modification
      Agreement is treated as ineffective). The debtor does
      not dispute that fact.

           Under the Loan Modification Agreement, the annual
      interest rate was adjusted from a 6.375% adjustable rate
      to a 5.25% fixed rate, and the arrearage amount of
      $72,461.85 was added to the unpaid principal balance of
      the Note. However, in return for the debtor’s making a
      payment of $6,548.38 by January 15, 2015, the unpaid
      principal balance was reduced to $327,988 as of February
      1, 2015 (the amount owed disregarding the $72,461.85
      arrearage amount). . . . That $6,548.38 payment required
      to be made by January 15, 2015, included an initial
      monthly payment of $1,811.16, an escrow installment
      payment of $329.98, and a payment of 2013 taxes of
      $4,407.24.   The debtor made the payment of $6,548.38.
      As the debtor concedes, the debtor then made no
      subsequent payments on the Note. . . .

      . . .

           In 2016, Capital Ventures filed a foreclosure action
      regarding the Property in a Florida state court [Case No.
      CACE-16-006184 in the Circuit Court for Broward County,
      Florida]. That action did not go forward when the debtor
      informed the state court on the day of trial that she had
      filed for bankruptcy.

              E.    The Bankruptcy Case

           The debtor filed a voluntary petition commencing
      this case, under Chapter 13 of the Bankruptcy Code, on
      March 27, 2019. The debtor valued the property on her
      schedules at $379,573.00. The debtor filed an amended
      Chapter 13 Plan (the “Plan”) on July 17, 2017.       The
      debtor indicated under Section 4.B.vii. of the Plan that
      the liens on the Property would be paid outside of the
      Plan. . . .


                                         12
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 13 of 51


           Capital Ventures filed its Motion for Relief From
      Automatic Stay and Co-Debtor Stay as to Real Property at
      1596 Salerno Circle, Weston, FL 33327 (“Motion of Relief
      From Stay”) (Dkt. No. 54) on July 19, 2019. . . .

           A hearing was held on September 26, 2019, and
      concluded on October 1, 2019.      . . . [T]he debtor
      admitted at the October 1, 2019, hearing that the debtor
      only paid the initial $6,548.38 pursuant to the Loan
      Modification Agreement, but had made no further payments
      on the Note to either Capital Ventures, or any other
      party.

            The debtor tried to introduce William Paatalo as an
      expert witness as to whether Capital Ventures held the
      Note.    The court found that the issue was a legal
      question, to which Paatalo could not testify as an
      expert, but allowed Paatalo to testify as to the facts he
      had gathered to determine whether Capital Ventures held
      the Note. Paatalo relied on documents that the court
      received into evidence. In discussing those documents,
      his testimony wandered into his personal perceptions
      regarding the effects of those documents, perceptions
      that    were   mostly   inadmissible    speculation   and
      impermissible opinion testimony, and that failed to cast
      any doubt on whether Capital Ventures is the holder of
      the Note. The documents upon which Paatalo relied do not
      establish that Capital Ventures is not entitled to
      enforce the Note and the Mortgage.

           Paatalo testified that the only date on the
      Affidavit of Lost Note reflecting possession of the Note
      was May 9, 2011, and he treated that date as the date the
      Note was lost, because generally a lost note affidavit
      will give a date of when the note was last seen. Based
      on that deduction, he thought the Note was lost before
      any of the assignments of the Mortgage took place,
      meaning, he thought that all the Assignments were
      invalid, because no assignee was a possessor of the Note
      to assign it. However, Paatalo admitted that the Note
      could have been lost sometime after May 9, 2011, and
      before execution of the Affidavit of Lost Note on October
      6, 2014.

           Paatalo also testified that there was no evidence of
      reestablishment of the Note. However, reestablishment is
      what National Home Investors and Capital Ventures sought


                                        13
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 14 of 51


      to achieve via their          pleadings    in   their   respective
      foreclosure actions.

           Paatalo also pointed out that the assignments were
      only transfers of the Mortgage, not the Note, and there
      is no custodial history of the Note since origination.
      Paatalo concluded that ownership of the Note starts and
      ends with CitiMortgage.    However, a note endorsed in
      blank (as this Note was endorsed by CitiMortgage)
      suffices to make the entity in possession of the note
      entitled to holder status to enforce the note.

           Paatalo further testified that the Note only had an
      open endorsement by CitiMortgage, and the allonges
      provided with the Affidavit of Lost Note Affidavit were
      not part of the Note. If Paatalo’s view were correct,
      the Note would still be a note endorsed in blank for
      which the possessor would have holder status.

           Moreover, Paatalo testified, the allonges do not
      match the assignments of the Mortgage: there was an
      unrecorded assignment to U.S. Bank as trustee, but no
      assignment from U.S. Bank to anyone.           As noted
      previously, however, it is readily inferred from the lack
      of recordation of the assignment to U.S. Bank that U.S.
      Bank elected not to be treated any longer as having any
      rights to enforce the Note and the Mortgage.

           Paatalo further testified that there are no
      documents to show the assignments of the Mortgage were
      executed by individuals who were authorized to act on
      behalf of the purported assignors. However, the debtor
      presented no evidence to show that the individuals who
      executed the assignments, and purported to act with
      authority,   were  not   authorized  to  execute   the
      assignments.

           Finally, Paatalo testified that no evidence showed
      that Acqura Loan Services had the Note to give to Kahane
      & Associates, P.A.. However, the Affidavit of Lost Note
      clearly shows that Acqura Loan Services delivered the
      Note to Kahane & Associates, P.A.       How Acqura Loan
      Services came into possession of the Note would not
      negate that it had the Note to deliver.       (Moreover,
      recall that in the assignment of the Mortgage to it,
      Castle Peak was listed as having an address c/o Acqura
      Loan Services. This suggests that Acqura Loan Services
      had a relationship with Castle Peak that would explain

                                        14
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 15 of 51


      how it came into possesssion of the Note in order to be
      able to deliver it to Kahane & Associates, P.A.)

                                        IV

                 FAILURE OF THE AMENDED COMPLAINT
         TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

      In dismissing the original complaint, I noted:

      A complaint must contain “a short and plain statement of
      the claim showing that the pleader is entitled to relief,
      in order to give the defendant fair notice.” Bell Atl.
      Corp v. Twombly, 550 U.S. 544, 555 (2007). While a court
      will accept all of the well-pleaded factual allegations
      in the complaint as true, a court cannot accept
      inferences drawn by a plaintiff if such inferences are
      unsupported by the facts alleged in the complaint.
      Ashcroft v. Iqbal, 556 U.S. 662, 668 (2009) (“Threadbare
      recitals of the elements of a cause of action, supported
      by mere conclusory statements, do not suffice.”). Under
      Rule 12(b)(6), “a plaintiff’s obligation to provide the
      ‘grounds’ of his ‘entitlement to relief requires more
      than labels and conclusions, and a formulaic recitation
      of the elements of a cause of action will not do.”
      Twombly, 550 U.S. at 555.

Like the original complaint, the Amended Complaint is laborious,

repetitive, general, and conclusory and still fails to comply

with those pleading obligations.             It thus fails to state a claim

upon which relief can be granted.

      In addition, the Amended Complaint, like the original

complaint, rests on conclusory allegations that the defendants

engaged in fraud, but has failed to plead such fraud with

particularity as required by Fed. R. Civ. P. 9(b).               That too

requires dismissal of the Amended Complaint.

      To elaborate, for the following reasons, each of the Amended

Complaint’s eight claims fails to state a claim upon which relief

                                        15
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 16 of 51


can be granted.

                                        A.

      The first two claims deal with the $6,548.38 Quinteros paid

to Captial Ventures pursuant to the Loan Modification Agreement.

The claims treat the Countrywide note and mortgage as the note

and mortgage at issue, which as discussed earlier is simply not

the case.   That renders these claims meaningless.

      In any event, even if the allegations pertained to the

CitiMortgage Note and Mortgage, the allegations fail to state a

valid claim.    The claims rest on the assertions (e.g., at ¶¶ 26,

30-32, that Lampariello filed false real estate documents

concerning the Property; that “the purported loan modification

was procured by fraud and hence, void ab initio;” that the

Movants “falsely represented to the Debtor that they are the

holder of Debtor’s Note and Mortgage in due course;” that the

Movants “fraudulently induced the Debtor to execute a written

loan modification agreement with [Movants] as the original

lenders under Plaintiff/Debtor’s Note and Mortgage;” and that

Capital Ventures “is not a party in interest as [it] is not the

secured lien holder of the Debtor’s real property and has no

security interest in the debtor’s real property.”              However,

Quinteros has pled no facts supporting these conclusory

allegations of fraud and misrepresentation, and regarding Capital




                                        16
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 17 of 51


Ventures’ lacking a secured claim against the Property.3

      The Amended Complaint (¶ 36) alleges that to date, “the

purported loan modification has not been used to pay off any

encumbrance or lien on Plaintiffs real property.”              See also ¶ 39

to the same effect. However, there is no allegation that the Loan

Modification Agreement provided for any such payoff, and as

revealed by the Loan Modification Agreement itself (received as

Main Case Dkt. No. 107-2 at 64 as part of Quinteros’s evidence in

the hearing on Captial Ventures’ motion for relief from the

automatic stay in the main case), there was no such provision.

      Next, the Amended Complaint alleges that the foreclosure

action was dismissed with prejudice via Exhibit A.               That Exhibit

A was appended to the original complaint as an exhibit (Dkt. No.

2), and it states:

           3. The parties shall comply with the terms and
      conditions set forth in the private settlement agreement,
      which is incorporated herein as if set out in full;

           4. This court expressly retains jurisdiction over
      this action to enforce the terms of the settlement
      agreement[.]

Indeed, the Voluntary Motion to Dismiss Case and Discharge the



      3
        The Amended Complaint alleges (¶ 29) that Ronnie was not
a party to the Loan Modification Agreement. However, Quinteros
can only assert her own claims, not claims that Ronnie might
assert. Pursuant to a divorce agreement with Ronnie, Quinteros
was entitled to receive the entire interest in the Property. In
any event, she has at least a 50% interest in the Property. For
purposes of this proceeding, it is not necessary to determine the
extent of her ownership.

                                        17
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 18 of 51


Lis Pendens attached as part of Exhibit A (Dkt. No. 2 at 2), made

clear that the dismissal was conditioned “on the Court's

agreement to enter an order retaining jurisdiction to enforce the

terms of the private settlement agreement . . .”

       Finally, the Amended Complaint (¶ 58) alleges “Defendants’

failure to disclose that they are not the holder of

Plaintiffs [sic] Note induced Plaintiff to enter into the loan

modification.”      However, no facts of a non-conclusory nature are

pled to show that the Movants were not the holder of the Note.

      Plainly the Amended Complaint, in pursuing these first two

claims, fails to comply with the obligation to state a valid

claim based on non-conclusory allegations, and fails to allege

fraud with particularity.         In any event, the Loan Modification

Agreement included Quinteros’s release of all claims.

                                        B.

      The third claim is one for intentional misrepresentation.

Like the earlier claims, it treats the pertinent note and

mortgage as the Countrywide note and mortgage (see ¶ 102), thus

rendering the remaining allegations meaningless.

      In any event, even if the allegations pertained to the

CitiMortgage Note and Mortgage, the allegations fail to state a

valid claim.    Repeating allegations already made as to the first

two claims, this third claim rests on repeated allegations that

the Movants misrepresented that they were entitled to enforce the


                                        18
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 19 of 51


Note.   However, the Amended Complaint fails to plead concrete

facts that counter the filings in the land records establishing

that the Mortgage was the subject of assignments to National Home

Investors and then Capital Ventures, and to counter the

recitations in those assignments that the Note had been

transferred as well.         The allegations regarding this third claim

fail to state a claim upon which relief can be granted.

                                        C.

      The fourth claim is one for fraud in the inducement.                Like

the earlier claims, it treats the pertinent note and mortgage as

the Countrywide note and mortgage (see ¶ 102), thus rendering the

remaining allegations meaningless.

      In any event, even if the allegations are treated as related

to the CitiMortgage Note and Mortgage, no valid claim has been

stated.   Repeating the allegations already made, it asserts, for

example (at ¶ 134), that on or about January 2, 2011, the Movants

(and other entities):

      misrepresented to Plaintiff that Defendants were entitled
      to exercise the power of sale provision contained in the
      Deed of Assignment and that they were entitled to execute
      a Loan Modification with Plaintiff. In fact, Defendants
      were not entitled to do so and have no legal, equitable,
      or actual beneficial interest whatsoever in the subject
      property.

Similar misrepresentations by the Movants as of January 12, 2015,

are alleged (see ¶ 135).

      Once again, the Amended Complaint fails to plead concrete


                                        19
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 20 of 51


facts that counter the filings in the land records establishing

that the Mortgage was the subject of assignments to National Home

Investors and then Capital Ventures, and to counter the

recitations in those assignments that the Note had been

transferred as well.         By failing the plead how these

representations were false, the Amended Complaint fails to plead

fraud with particularity as required by Rule 9(b).               See Anderson

v. USAA Cas. Ins. Co., 221 F.R.D. 250,253 (D.D.C. 2004) (“Rule

9(b) requires that the pleader provide the ‘who, what, when,

where, and how’ with respect to the circumstances of

the fraud” to sufficiently state a claim.”).

                                        D.

      The fifth claim seeks to cancel the Loan Modification

Agreement as a sham and to recover damages.             It rests on the same

allegations as the previous claims.           Like them, this fifth claim

fails to state a claim upon which relief can be granted.

                                        E.

      The sixth, seventh, and eighth claims seek to quiet title,

to declare that the Movants have no rights against the Property,

and to enjoin the Movants from asserting any rights against the

Property.   They rest on the prior allegations of the Amended

Complaint which fail to suffice to establish that the claims




                                        20
Case 19-10013-SMT       Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                                 Document Page 21 of 51


asserted by the Movants against the Property are invalid.

*     *      *      *      *        *     *        *   *    *     *     *      *

      The foregoing demonstrates that the Amended Complaint must

be dismissed for failure to state a claim upon which relief can

be granted.

                                              V

          IN THE ALTERNATIVE, SUMMARY JUDGMENT IS APPROPRIATE

      Capital Ventures has moved in the alternative for summary

judgment.     Pursuant to Fed. R. Civ. P. 56, Capital Ventures is

entitled to summary judgment.

                                              A.

             CAPITAL VENTURES STATEMENT OF MATERIAL FACTS

      After incorporating the court’s recitation of facts in its

Memorandum Decision and Order Denying Motion to Stay (which are

quoted above), Capital Ventures’ motion set forth the following

additional statement of material facts (referring to itself as

“CVI” and National Home Investors as “NHI”) as to which it

asserted there is no genuine dispute:

           1.   On   November  2,   2006,   Ronnie   Quinteros
      (“Co-Debtor”) executed an adjustable rate Note (the
      “Note”), that was secured by a Mortgage (the “Mortgage”)
      on the Subject Property.

           2.   The lien created by the Mortgage was perfected
      by recording the Mortgage in the Public Records of
      Broward County, Florida on or about November 14, 2006,
      Instrument #106594614, Book 43110 at Page 1071.




                                              21
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 22 of 51


      . . .4

           7. On or about June 26, 2013, NHI acquired the Note
      and Mortgage from Castle Peak 2010-1 Loan Trust. See
      Affidavit of Derek Phelps, attached hereto as Exhibit 1,
      ¶ 8.

           8.   On or about November 6, 2014, CVI purchased
      several loans from NHI including the loan that related to
      the Note and the Mortgage on the Subject Property. See
      Ex. 1, ¶ 13. See also Affidavit of Nicolas Lampariello,
      Esq. attached hereto as Exhibit 2, ¶ 7.

           9. After selling their interest in the Note and Mortgage
      to CVI, NHI had no further interest in the Subject Property.
      See Ex. 1, ¶ 19.

           10. After purchasing the loan, Lampariello substituted
      himself as counsel in place of counsel for NHI in the Prior
      Foreclosure Case. See Ex. 2, ¶ 10.

           11. After acquiring the Note and Mortgage, Madison
      Management Services, LLC acted as servicer for the Note and
      Mortgage. See Ex. 2, ¶ 12.

           12. Lampariello, on behalf of CVI, negotiated a Loan
      Modification Agreement (the “Loan Modification”) and a
      Settlement Agreement and Release (the “Settlement Agreement”)
      to resolve the Prior Foreclosure Case. See Complaint, ¶ 18,
      Ex. 2, ¶¶ 13-16, and List Stay Opposition, ¶ 3.

           13. The Settlement Agreement expressly states that,
      “CVI is the owner and holder of a certain promissory note
      in the original principal amount of $328,000.00 (the
      ‘Note’) . . .” Further, the Settlement Agreement states,
      “CVI and [Plaintiff] desires to settle and compromise any
      and all disputes, controversies, claims and actions
      between and among them arising out of and related to the
      Loan and the Loan Documents [FOOTNOTE: In the Settlement
      Agreement, Loan Documents is defined as, “the Note, the
      Mortgage, and other documents and instruments executed
      and delivered in connection with the Loan . . .”] . . .”


      4
        Paragraphs 3 through 6 relate to Ronnie’s obligation to
transfer his interest in the Property to Quinteros. I do not
recite them because the extent of Quinteros’s interest (whether
it is 50% or 100%) does not matter.

                                        22
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 23 of 51


           14. After execution of the Loan Modification and
      Settlement Agreement, the Prior Foreclosure Case was
      dismissed. See Amended Complaint, ¶ 48, Plaintiff’s
      Exhibit A attached to the Complaint and Ex. 2, ¶ 22. The
      order dismissing the Prior Foreclosure Case required
      that, “The parties shall comply with the terms and
      conditions set forth in the private settlement agreement,
      [FOOTNOTE: The private settlement agreement referenced in
      the Dismissal Order was the Loan Modification and
      Settlement Agreement.] which is incorporated herein as if
      set out in full.”

           15. After execution of the Loan Modification, the
      Plaintiff tendered the required $6,548.38. See Amended Complaint, ¶ 52

           16. The Plaintiff failed to make any                   further
      payments on the Note or Mortgage to CVI. See
      Ex. 2, ¶ 27.

           17. Upon default under the Loan Modification and
      Settlement Agreement, CVI filed the Current Foreclosure Case. See Ex. 2

           18.   The Current Foreclosure Case was eventually
      stayed by the Plaintiff’s instant Chapter 13
      bankruptcy case, filed on March 27, 2019 (the “Petition
      Date”).

As explained next, Quinteros has not controverted these facts in a

statement of genuine issues filed in opposition to the Movants’

motion.   Accordingly, they are treated as admitted facts pursuant

to DCt.LCvR 7(h) (which is made applicable by LBR 7056-1).

                                       B.

          QUINTEROS HAS NOT DEMONSTRATED THAT THERE EXIST
    GENUINE ISSUES OF MATERIAL FACTS NECESSARY TO BE LITIGATED

      On February 18, 2020, the court issued an order (Dkt. No.

79) warning Quinteros of her obligations in opposing Capital

Ventures’ request for summary judgment to “heed the applicable

rules regarding summary judgment, including Federal Rule of Civil


                                        23
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 24 of 51


Procedure 56 and Local Bankruptcy Rule 7056-1,” and attached

copies of those rules, including the terms of DCt.LCvR 7(h)

(which is made applicable by LBR 7056-1).             Under Dct.LCvR

7(h)(1), Quinteros was required to file “a separate concise

statement of genuine issues setting forth all material facts as

to which it is contended there exists a genuine issue necessary

to be litigated, which shall include references to the parts of

the record relied on to support the statement.”              The order

included this warning:

      The debtor is warned that under LBR 7056-1, “[i]n
      determining a motion for summary judgment, the court may
      assume that facts identified by the moving party in its
      statement of material facts are admitted, unless such a
      fact is controverted in the statement of genuine issues
      filed in opposition to the motion.[”] The defendants’
      statement of material facts not in genuine dispute is
      included in the memorandum of law accompanying their
      Motion, Dkt. No. 68-2 at 4-7, and that is the statement
      of facts that must be controverted in order that the
      court may not assume under LBR 7056-1 that the stated
      facts are admitted.

Quinteros did not respond to each of Capital Ventures’ enumerated

material facts not in genuine dispute.            As noted already, I thus

treat those facts as admitted under DCt.LCvR 7(h) .

      Instead, Quinteros filed a Statement of Material Facts as to

Which There Is No Genuine Issue to Be Tried (Dkt. No. 83-1 at

pages 1 to 6), which failed to demonstrate that there are genuine

issues of material fact necessary to be litigated.               The Statement

of Material Facts recites:

           1.   There are genuine issues of material fact to be

                                        24
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 25 of 51


      Tried pertaining to the purported assignments of the
      property:

           a) Countrywide is the original lender, which did not
      assign a mortgage or note to CitiMortgage.

           b) There is a satisfaction of Mortgage on the
      subject property after the alleged transaction with
      CitiMortgage.

           c) There are breaks in the chain of title

           d) Capital Ventures International, LLC, Nicolas
      Lampariello, and National Home Investors, LLC, and its
      privies were never in possession of a purported note of
      the subject property.

           e.) Capital Ventures International, LLC, Nicolas
      Lampariello, and National Home Investors, LLC, and its
      privies are not the real party in interest and do not
      have a secured interest in the subject property.

           Capital   Ventures   International, LLC,  Nicolas
      Lampariello, and National Home Investors, LLC, are not
      the Original Lenders of Debtor/Plaintiffs Note and
      Mortgage. (¶ Adv. Compl.)

           2. Nicolas Lampariello set up sham corporations to
      defraud Plaintiff/Debtor. (¶ Adv. Compl.)

           3. There is genuine Issue of material fact to be
      Tried pertaining to reestablishment of the lost Note
      which precludes the entry of summary judgment. Capital
      Ventures International, LLC, Nicolas Lampariello, and
      National Home Investors, LLC has admitted that the
      instant case involves a lost Note. Defendants have
      admitted the Note was lost by “a predecessor-ininterest”
      during a prior foreclosure case.        Plaintiff/Debtor
      contends there is dispute regarding existence of lost
      Note that has not been resolved.

           4. There is genuine Issue of material fact to be
      Tried pertaining to he [sic] issue of whether Capital
      Ventures International, LLC, Nicolas Lampariello, or
      National Home Investors, LLC is the holder of the Note
      with the right to enforce it.

           5.   The purported Loan Modification was procured by

                                        25
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 26 of 51


      Fraud. . (¶ Adv. Compl.)

           6. Capital Ventures International, LLC, Nicolas
      Lampariello, and National Home Investors, LLC are
      conduits and one of the same to which a judgment with
      prejudiced [sic] had been entered against them in the
      court of competent jurisdiction in the State of Florida.
      Exhibit D.

           7.    The Loan Modification Agreement (hereafter
      "LMA") attached as Exhibit "F" to the MSJ is dated
      January 8, 2015, which is four (4) years after the filing
      of the prior foreclosure action filed by U.S. Bank
      National Association as Trustee of Castle Peak 2010-1
      Loan Trust as Plaintiff has admitted in its MSJ.
      Plaintiff has also admitted that the Note was lost during
      the course of that action, without specifying the date of
      the loss. The LMA makes no mention of the Note being
      lost; a copy of the [lost] Note is not attached to the
      LMA; and the original Lender is not even mentioned in the
      LMA.    Paragraph 8 of the LMA references a “Deed of
      Trust”. No such Deed of Trust was executed by anyone
      connected to this case as Florida is not a “trust deed”
      state. The “consumer's initials” are not on the LMA, and
      there is no evidence that the (otherwise unidentified)
      original Lender consented to the LMA or that Plaintiff in
      fact assumed the obligations of the original Lender.
      These issues thus present the specter that Jeannie
      Quinteros may be subjected to double liability.

           8.     Plaintiff/Debtor First Set of Discovery
      Instruments, i.e., Request for Production, Special
      Interrogatories, and Request for Admissions illuminate
      that plethora of disputed facts that must be resoled
      [sic] through compelling Defendants to respond the
      Plaintiffs Discovery herein attached as Exhibit A,
      Exhibit B, and Exhibit C, collectively, will uncover
      evidence of how and when Defendant, Nicolas Lampariello
      set-up sham corporations to defraud the Debtor/Plaintiff,
      Jeannie Quinteros.

            9. There is genuine Issue of material fact to be
      Tried pertaining to whether the original Lender and Real
      Party    in   Interest    assigned    Capital    Ventures
      International, LLC, Nicolas Lampariello, or National Home
      Investors, LLC the right to Plaintiff/Debtor's Note and
      Mortgage.


                                        26
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 27 of 51


           10. There is genuine Issue of material fact to be
      Tried as to whether Capital Ventures International, LLC,
      Nicolas Lampariello, or National Home Investors, LLC has
      pecuniary Interest in Plaintiffs Note and Mortgage.

           11. There is genuine Issue of material fact to be
      Tried pertaining to whether Ronnie Quinteros and other
      persons who have beneficial interests in the subject real
      property endorsed the purported loan modification that
      manufactured by Capital Ventures International, LLC,
      Nicolas Lampariello, and National Home Investors, LLC.

           12.  There is genuine Issue of material fact to be
      Tried   pertaining    to   whether   Capital    Ventures
      International, LLC, Nicolas Lampariello, and National
      Home Investors, LLC obtained assignment of Mortgage from
      the original Lender.

           13. There is genuine Issue of material fact to be
      Tried pertaining to whether the owners of the subject
      property is indebted to Capital Ventures International,
      LLC, Nicolas Lampariello, or National Home Investors,
      LLC.

This is hardly “a separate concise statement of genuine issues

setting forth all material facts as to which it is contended

there exists a genuine issue necessary to be litigated, which

shall include references to the parts of the record relied on to

support the statement” as required by DCt.LCvR 7(h)(1) (made

applicable by LBR 7056-1).

      However, I will address each of these to demonstrate why

they fail to establish facts that are material or, if material,

as to which there is a genuine issue such as to warrant denying

the motion for summary judgment.

                                  Paragraph 1

      Quinteros’s paragraph 1 is a mixture of contentions.


                                        27
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 28 of 51


      Subparagraph a.        As to the contention in paragraph 1 that

“a) Countrywide is the original lender, which did not assign a

mortgage or note to CitiMortgage” this is wholly irrelevant.                 The

Note at issue was one issued to CitiMortgage, not Countrywide.

      Subparagraph b.        As to the contention that “b) There is a

satisfaction of Mortgage on the subject property after the

alleged transaction with CitiMortgage” Quinteros has failed to

supply any evidence of this, and Quinteros’s own affidavit

attaches a copy of a satisfaction referring to the Countrywide

mortgage of 2004, not the Mortgage issued in favor of

CitiMortgage in 2006.

      Subparagraph c.        As to the contention that “c) There are

breaks in the chain of title,” the plaintiff has failed to

provide any evidence of breaks in the chain of title.

      Subparagraph d.        As to the contention that “d) Capital

Ventures International, LLC, Nicolas Lampariello, and National

Home Investors, LLC, and its privies were never in possession of

a purported note of the subject property,” Lampariello and

Capital Ventures have never contended that they were ever in

possession of the Note.         National Home Investors’ initial

attorneys in the 2011 foreclosure action, Kahane & Associates,

P.A., filed in that action an Affidavit of Lost Note reciting

that the Note was delivered to Kahane & Associates, P.A., but the

Note was then lost.     Quinteros claims that she was defrauded into


                                        28
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 29 of 51


executing the Loan Modification Agreement and the Settlement

Agreement and Release.        However, that the Note had been lost was

disclosed on October 28, 2014, by National Home (in the 2011

foreclosure action pursued first by Castle Peak and then by

National Home), before Quinteros entered into the Loan

Modification Agreement and the Settlement Agreement and Release

with Capital Ventures in 2015.          This is revealed by Quinteros’s

own exhibits in the lift stay hearing in the main case as set

forth below:

      •    Kahane & Associates, P.A., who later acted as Castle

           Peak’s counsel in a foreclosure action, represents that

           on May 9, 2011, the Note was delivered to Kahane &

           Associates, P.A.        See Dkt. No. 107-2 at 90 (Affidavit

           of Lost Note).

      •    CitiMortgage assigned the Mortgage to Castle Peak on

           June 24, 2011.        See Dkt. No. 107-2 at 55.

      •    On or about December 6, 2011, U.S. Bank, as trustee for

           Castle Peak, brought a foreclosure action against the

           Property, Case No. 11-30178 in the Circuit Court for

           Broward County.        See Dkt. No. 107-2 at 72-82.

      •    On June 26, 2013, Castle Peak assigned the Note and

           Mortgage to National Home Investors.             See Dkt. No. 107-

           2 at 56-57.

      •    By October 28, 2014, National Home had been substituted


                                        29
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 30 of 51


           as the plaintiff in the foreclosure action.              See Dkt.

           No. 107-2 at 84.

      •    Kahane & Associates, P.A. acted as counsel for both the

           original plaintiff, Castle Peak, and as initial counsel

           for National Home in the foreclosure action.

      •    On October 28, 2014, Kahane & Associates, P.A. filed on

           National Home’s behalf a Motion for Leave to File

           Amended Complaint for Lost Note.            See Dkt. No. 107-2 at

           84.

As established by Lampariello’s affidavit (Adv. Pro. Dkt. No. 68-

4):

      •    On or about November 6, 2014, Capital Ventures

           purchased the Note, with the Mortgage assigned by

           National Home to Capital Ventures on November 13, 2014,

           and an Allonge executed by National Home on that date

           evidencing that it had transferred the Note to Capital

           Ventures.

      •    After Capital Ventures purchased the loan, Lampariello

           substituted himself in place of Kahane & Associantes,

           P.A. as counsel for National Home in the foreclosure

           action.

      •    Lampariello proceeded to negotiate with Quinteros (who

           had counsel representing her) the Loan Modification

           Agreement and the Settlement Agreement and Release


                                        30
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 31 of 51


           (Adv. Pro. Dkt. No. 68-4 at pages 25 to 31), which were

           signed by Quinteros in January 2015 and signed by

           Capital Ventures in February 2015.

      Subparagraph e.        Subparagraph e states:

           e.) Capital Ventures International, LLC, Nicolas
      Lampariello, and National Home Investors, LLC, and its
      privies are not the real party in interest and do not
      have a secured interest in the subject property.
      Capital Ventures International, LLC, Nicolas Lampariello,
      and National Home Investors, LLC, are not the Original
      Lenders of Debtor/Plaintiffs Note and Mortgage. (¶ Adv.
      Compl.)”

The first sentence is a statement of law and unsupported by any

statements of fact.     The second sentence is a statement of a fact

consistent with the facts already set forth by the defendants

(noting that CitiMortgage was the original lender), and does not

dispute the facts upon which the defendants rely.

                                  Paragraph 2

      This contention that Nicolas Lampariello set up sham

corporations to defraud Plaintiff/Debtor again is a conclcusory

assertion unsupported by any evidence, and with no explanation of

how a “sham corporation” was used to defraud Quinteros who does

not dispute she owed money on the CitiMortgage Note at issue.

                                  Paragraph 3

      This contention that “there is dispute regarding existence

of lost Note that has not been resolved,” fails to identify the

dispute.



                                        31
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 32 of 51


                                  Paragraph 4

      This contention that there is an issue “of whether Capital

Ventures International, LLC, Nicolas Lampariello, or National

Home Investors, LLC is the holder of the Note with the right to

enforce it” is not a statement of fact, but a legal conclusion

unsupported by the facts.

                                  Paragraph 5

      This conclusory contention that the Loan Modification was

procured by fraud is not supported by any facts.

                                  Paragraph 6

      This contention that a judgment with prejudice was entered

against the defendants is not supported by any such judgment,

and, in fact, the judgment preserved Capital Ventures’ rights

under the Loan Modification Agreement.

                                  Paragraph 7

      This long-winded statement, begins by reciting facts already

relied upon by the defendants.          Its remaining statements are of

no consequence:

      •    Quinteros first asserts that the date the Note was lost

           has not been stated.         However, the Affidavit of Lost

           Note represents that on May 9, 2011, the Note was

           delivered to Kahane & Associates, P.A. and then recites

           that the Note had then been lost sometime prior to

           October 6, 2014.        See Main Case Dkt. No. 107-2 at 90-

                                        32
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 33 of 51


           91, with a second copy of the Affidavit of Lost Note

           found at Main Case Dkt. No. 107-1 at 45-46.

      •    Quinteros next contends that the Loan Modification

           Agreement (referred to as the LMA) “makes no mention of

           the Note being lost; a copy of the [lost] Note is not

           attached to the LMA; and the original Lender is not

           even mentioned in the LMA.”           However, Quinteros was

           represented by counsel in the then-pending foreclosure

           action (Case No. 11-30178 in the Circuit Court for

           Broward County) and was advised by that counsel

           regarding the Loan Modification Agreement; accordingly,

           she was necessarily aware the CitiMortgage Note was

           being sued upon by National Home (who had transferred

           its rights in the Note and the Mortgage to Capital

           Ventures); that CitiMortgage was the original lender;

           and that the Note had been lost.

      •    Raising a claim not included in the Amended Complaint,

           Quinteros next contends in paragraph 7 that “paragraph

           8 of the LMA references a ‘Deed of Trust’.              No such

           Deed of Trust was executed by anyone connected to this

           case as Florida is not a ‘trust deed’ state.”                 However,

           the Loan Modification Agreement recites “The Note is

           secured by real and personal property collateral

           including, without limitation, a Mortgage (the


                                        33
Case 19-10013-SMT    Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                              Document Page 34 of 51


           ‘Mortgage’) recorded November 14, 2006,” and only later

           states:

                    Lender's obligations hereunder and Consumer's
                    ability to enforce this Agreement are subject
                    to and conditioned upon the following: (i) the
                    Deed of Trust has suffered no loss of priority
                    as against other liens or encumbrances
                    recorded against the Property . . . .

           The term “Deed of Trust” obviously meant the Mortgage.

           In any event, a reference to a non-existent Deed of

           Trust would obviously have not adversely affected

           Quinteros.         (A non-existent Deed of Trust would not

           have had any priority and thus would not have suffered

           a loss of priority such as to deprive Quinteros of

           rights under the Loan Modification Agreement.)

      •    Quinteros offers no explanation for why the “consumer's

           initials” not being on the Loan Modification Agreement

           have any consequence: she does not dispute that she

           signed the Loan Modification Agreement.

      •    Quinteros’s contention that “there is no evidence that

           the (otherwise unidentified) original Lender consented

           to the LMA or that Plaintiff in fact assumed the

           obligations of the original Lender” and the contention

           that this “present the specter that Jeannie Quinteros

           may be subjected to double liability” state no relevant

           facts, and reflect a lack of candor on Quinteros’s

           part.      First, the complaint in the foreclosure action

                                         34
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 35 of 51


           made clear that it was the CitiMortgage Note that was

           being sued upon, and it was obvious that CitiMortgage

           was the original lender.          Second, that CitiMortgage did

           not consent to the Loan Modification Agreement is

           irrelevant: having assigned the Note and the Mortgage,

           CitiMortgage no longer had a role to play.              Third,

           having executed the CitiMortgage Mortgage, Quinteros’s

           interest in the Property obviously was obligated

           subject to the obligations under the Note.              Finally,

           the contention that the foregoing present “the specter

           that Jeannie Quinteros may be subjected to double

           liability” rest on Quinteros’s coyly pretending that

           she did not know the CitiMortgage Note, which she

           executed, was the basis for her having a liability that

           Capital Ventures now claimed to have a right to

           enforce.

                                  Paragraph 8

      Quinteros’s contention in paragraph 8 that discovery “will

uncover evidence of how and when Defendant, Nicolas Lampariello

set-up sham corporations to defraud the Debtor/Plaintiff, Jeannie

Quinteros” fails to identify fraud in which Lampariello could

have engaged via “sham corporations” when Quinteros does not

dispute that she executed the Mortgage at issue, and that the

Property is subject to that obligation regardless of what


                                        35
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 36 of 51


corporation holds the Note.

                                  Paragraph 9

      There is not, as Quinteros asserts in paragraph 9, an issue

of “whether the original Lender and Real Party in Interest

assigned Capital Ventures International, LLC, Nicolas

Lampariello, or National Home Investors, LLC the right to

Plaintiff/Debtor's Note and Mortgage.”            As recited in the court’s

Memorandum Decision and Order Denying Motion to Stay (Main Case

Dkt. No. 128), the debtor’s own evidence shows that there were

three assignments of the Mortgage for the CitiMortgage Note in

the land records, evidencing a transfer of the rights under the

Mortgage:

      •     the first, from CitiMortgage to Castle Peak, was on

            June 24, 2011 (recorded July 12, 2011);

      •     the second, from Castle Peak to National Home, was on

            June 26, 2013 (recorded on August 14, 2013); and

      •     the third, from National Home to Capital Ventures, was

            on November 13, 2014 (recorded on January 27, 2015).

CitiMortgage endorsed the Note in blank.            See Main Case Dkt. No.

107-2 at 96.    CitiMortgage assigned the Mortgage and the Note to

Castle Peak.    See Main Case Dkt. No. 107-2 at 72 (par. 2) and 80.

Castle Peak filed a foreclosure action, Main Case Dkt. No. 107-2

at 80.    In the midst of the foreclosure action, Castle Peak

assigned the Mortgage and the Note to National Home Investors.


                                        36
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 37 of 51


That the Note was transferred is confirmed by the assignment of

the Mortgage to National Home wherein Castle Peak recited that

the assignment of the Mortgage was “TOGETHER with the note or

notes therein described and secured thereby the money due and to

become due thereon, with interest, and all rights accrued or to

accrue under said Mortgage . . .”            See Dkt. No. 68-3 at 6.

      However, as recited by the Affidavit of Lost Note, National

Home’s counsel, Kahane & Associates, P.A., which had received the

Note, lost the Note.         After National Home learned that the Note

had been lost, National Home made a sale of its rights under the

lost Note to Capital Ventures and assigned the Mortgage to

Capital Ventures, with a recitation in the assignment that it was

“TOGETHER with the note or notes therein described or referred

to, the money due and to become due thereon with interest, and

all rights accrued or to accrue under said Mortgage.”               An Allonge

executed by Castle Peak attached to the Note, provided with the

Affidavit of Lost Note filed in the state court foreclosure

proceeding brought by Capital Ventures in 2016, reflects that the

Note was to be paid to the order of National Home Investors, and

another Allonge, executed by National Home Investors, makes the

Note payable to Capital Ventures.

                                  Paragraph 10

      Paragraph 10 makes only a conclusory assertion that there is

an issue “whether Capital Ventures International, LLC, Nicolas

                                        37
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 38 of 51


Lampariello, or National Home Investors, LLC has pecuniary

Interest in Plaintiffs Note and Mortgage.”             This does not state

facts.

                                  Paragraph 11

      Paragraph 11 asserts there is an issue of ”whether Ronnie

Quinteros and other persons who have beneficial interests in the

subject real property endorsed the purported loan modification

that [was] manufactured by Capital Ventures International, LLC,

Nicolas Lampariello, and National Home Investors, LLC.”                  That is

an irrelevant issue.         Whether individuals other than the

plaintiff, Quinteros, have an in the Property is irrelevant

because Quinteros can only sue on her own rights.

                                  Paragraph 12

      Paragraph 12 asserts that there is an issue of “whether

Capital Ventures International, LLC, Nicolas Lampariello, and

National Home Investors, LLC obtained assignment of Mortgage from

the original Lender.”         However, the “original Lender,”

CitiMortgage, assigned the Mortgage to Castle Peak.               After that,

CitiMortgage no longer owned the Mortgage to assign it.

                                  Paragraph 13

      Paragraph 13 asserts in conclusory terms that there is an

issue of “whether the owners of the subject property is [sic]

indebted to Capital Ventures International, LLC, Nicolas

Lampariello, or National Home Investors, LLC.”              This fails to


                                        38
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 39 of 51


state concrete facts showing that summary judgment is

unwarranted.

                                        C.

               QUINTEROS’S ARGUMENTS ARE WITHOUT MERIT

     Quinteros’s 37-page brief in opposition to the Movants’

motion is rambling, repetitive, and based on frivolous arguments.

                                       1.

      Illustratively, the arguments include this argument (Dkt.

No. 83-1 at page 8 of 77):

      Capital Ventures International, LLC, Nicolas Lampariello,
      and National Home Investors, LLC and there [sic]
      predecessors claimed they are the original lender who
      financed Plaintiff’s Note and Mortgage. Yet, neither
      Capital Ventures International, LLC, Nicolas Lampariello,
      nor National Home Investors, LLC proffered any evidence
      of “Mortgage Loan Application” (MLA) signed by the
      Plaintiff/Debtor or any individual who has legal and
      beneficial interest in the subject property.

The Movants have never contended that they are the original

lender: they have sought to enforce a Note signed by Ronnie for a

loan made to Ronnie by CitiMortgage that is secured by the

Mortgage on the Property executed by Quinteros and Ronnie.                 Their

alleged failure to produce evidence of a Mortgage Loan

Application is irrelevant.

                                        2.

      Quinteros then argues (id.):

      After the Court in the State of Florida dismissed every
      claim Capital Ventures International, LLC, Nicolas
      Lampariello, and National Home Investors, LLC instituted
      against the Plaintiff/Debtor, Nicolas Lampariello,

                                        39
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 40 of 51


      continue[d] to use his sham corporations to re-file
      claims against the Plaintiff notwithstanding the court
      had dismissed the case with prejudice.

The Circuit Court for Broward County never dismissed the

foreclosure action (Case No. 11-30178) with prejudice to Capital

Ventures’ rights: the dismissal order expressly left those rights

intact.   This is established by this material fact recited by the

Movants that has not been disputed by Quinteros:

           14. After execution of the Loan Modification and
      Settlement Agreement, the Prior Foreclosure Case was
      dismissed. See Amended Complaint, ¶ 48, Plaintiff’s
      Exhibit A attached to the Complaint and Ex. 2, ¶ 22.
      The order dismissing the Prior Foreclosure Case required
      that, “The parties shall comply with the terms and
      conditions set forth in the private settlement agreement,
      which is incorporated herein as if set out in full.”

A footnote to this paragraph 14 recited: “The private settlement

agreement referenced in the Dismissal Order was the Loan

Modification and Settlement Agreement.”

      Later in her brief, Quinteros asserts that the dismissal

order bars Capital Ventures’ right to sue on the Note as a matter

of res judicata or collateral estoppel, but those arguments

similarly are frivolous because the dismissal order left Capital

Ventures’ rights under the Loan Modification Agreement intact.

                                        3.

      Next, Quinteros argues that there is no evidence that

Countrywide Bank, “the original lender and Holder of Debtor's

‘Note’ and ‘Mortgage’, endorsed or delivered Debtor’s ‘Note’

and/or ‘Mortgage’” to anyone.          Dkt. No. 83-1 at 10 of 77.

                                        40
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 41 of 51


However, as Quinteros well knows, Capital Ventures is seeking to

enforce the CitiMortgage Note, for a loan CitiMortgage made to

Ronnie, not a note issued to Countrywide for an earlier loan made

by Countrywide.

                                        4.

      Next, Quinteros asserts (Dkt. No. 83-1 at 11-12 of 77):

      The purported loan modification by Capital Ventures
      International, LLC was induced by Fraud, fraud in the
      concealment and promulgated by preparing, filing or
      recording of fraudulent real estate documents by Capital
      Ventures   International,    LLC   and    its   privies,
      CitiMortgage, Inc, Castle Peak, National Home Investor,
      National Home Investments and its other robo signers and
      conduits, in contravention of Florida criminal statutes
      and other Florida laws.

This assertion of “fraud in the concealment” fails to identify

any facts concealed by Capital Ventures.

                                      5.

      Next, Quinteros asserts that:

      There is a genuine disputed issue of material to be
      litigated that precludes the entry of summary judgment
      pertaining to Defendant’ fraudulent claim of lost Note
      that was rejected by Florida Courts on a many occasions.
      [Footnote   omitted.]    Moreover,   Capital    Ventures
      International, LLC, Nicolas Lampariello, and National
      Home Investors, LLC and the remaining Defendants failed
      to comply with Fla. Stat. § 702.015(5) and (6) in their
      fraudulent claims of “Lost Note”.

Quinteros has not provided proof that in foreclosure proceedings

regarding the Mortgage and Note any court has ever rejected an

assertion that the Note had been lost.            In any event, Fla. Stat.

§ 702.015(5) and (6) deal with procedures for pursuing a


                                        41
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 42 of 51


foreclosure action when a note has been lost and the holder of

the note does not rely on an alternative provision establishing

its right to enforce the note.5          This adversary proceeding is not

a foreclosure action, and, in any event, in a foreclosure action

Capital Ventures could rely on the Settlement Agreement as

establishing that it is the holder of the Note and thus has a



      5
          Fla. Stat. § 702.015 provides in relevant part:

           (1) The Legislature intends that this section
      expedite the foreclosure process by ensuring initial
      disclosure of a plaintiff's status and the facts
      supporting that status, thereby ensuring the availability
      of documents necessary to the prosecution of the case.

      . . .

           (5) If the plaintiff seeks to enforce a lost,
      destroyed, or stolen instrument, an affidavit executed
      under penalty of perjury must be attached to the
      complaint. The affidavit must:

                   (a) Detail a clear chain of all endorsements,
              transfers, or assignments of the promissory note
              that is the subject of the action.

                   (b) Set forth facts showing that the plaintiff
              is entitled to enforce a lost, destroyed, or stolen
              instrument pursuant to s. 673.3091.        Adequate
              protection as required under s. 673.3091(2) shall
              be provided before the entry of final judgment.

                   (c) Include as exhibits to the affidavit such
              copies of the note and the allonges to the note,
              audit reports showing receipt of the original note,
              or other evidence of the acquisition, ownership,
              and possession of the note as may be available to
              the plaintiff.

           (6) The court may sanction the plaintiff for failure
      to comply with this section.

                                        42
Case 19-10013-SMT    Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                              Document Page 43 of 51


right to seek foreclosure without the necessity of resorting to

Fla. Stat. § 702.015 in order to sue.

      The issue here (raised by the Amended Complaint’s request to

quiet title and for declaratory relief) is whether Capital

Ventures has a lien against the Property via the Mortgage

securing the Note.       As explained below, under Fla. Stat.

§ 673.3011(1), the material facts not in dispute establish that

Capital Ventures has a right to enforce the Note without the

necessity of resort to Fla. Stat. § 702.015(5) and (6).

      In the Settlement Agreement and Release, Quinteros agreed

that Capital Ventures “is the owner and holder of a certain

promissory note in the original principal amount of $328,000.00

(the ‘Note’) evidencing a loan (the "loan") that is secured by a

Mortgage dated November 2, 2006 recorded as Instrument Number

106594614 in the Public Records of Broward County, Florida (the

‘Mortgage’).”       In light of that agreement, Capital Ventures will

not be required to comply with the requirements of Fla. Stat. §

702.015(5) and (6) in order to pursue foreclosure: it will be

entitled to rely on the terms of the Settlement Agreement and

Release to establish its right to pursue foreclosure.

      The Settlement Agreement and Release establishes that

Capital Ventures is the holder of the Note secured by the

Mortgage, and there is no dispute that the Note was signed by

Ronnie and that the Mortgage secures the Note.               Under Fla. Stat.


                                         43
Case 19-10013-SMT    Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                              Document Page 44 of 51


§ 673.3011:

      Person entitled to enforce instrument.—The term “person
      entitled to enforce” an instrument means:

                    (1) The holder of the instrument;

                (2)   A  nonholder  in   possession  of                   the
           instrument who has the rights of a holder; or

                (3) A person not in possession of the
           instrument   who  is  entitled to   enforce  the
           instrument   pursuant  to   s. 673.3091   or  s.
           673.4181(4).

      A person may be a person entitled to enforce the
      instrument even though the person is not the owner of the
      instrument or is in wrongful possession of the
      instrument.

Because the Settlement Agreement and Release treats Capital

Ventures as the holder of the Note, it does not matter that the

Note has been lost.      Under      Fla. Stat. § 673.3011(1), Capital

Ventures, as the holder of the Note, is entitled to enforce the

Note.   As stated in Taylor v. Deutsche Bank Nat'l Trust Co., 44

So.3d 618, 622 (Fla. 5th DCA 2010), “the person having standing

to foreclose a note secured by a mortgage may be either the

holder of the note or a nonholder in possession of the note who

has the rights of a holder.”           Accordingly, Capital Ventures need

not resort to Fla. Stat. § 673.3011(3) and Fla. Stat. § 673.3091

to demonstrate that it is entitled to enforce the Note.

      Even if Quinteros had not already acknowledged and agreed

that Capital Ventures is the holder of the Note, the non-

possession of the Note would not matter.             Capital Ventures could


                                         44
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 45 of 51


proceed under Fla. Stat. § 673.3011(3) to demonstrate an

entitlement to enforce the Note under Fla. Stat. § 673.3091,

which provides:

           (1) A person not in possession of an instrument is
      entitled to enforce the instrument if:

                (a) The person seeking to enforce the
           instrument was entitled to enforce the instrument
           when loss of possession occurred, or has directly
           or indirectly acquired ownership of the instrument
           from a person who was entitled to enforce the
           instrument when loss of possession occurred;


                (b) The loss of possession was not the result
           of a transfer by the person or a lawful seizure;
           and

                (c) The person cannot reasonably obtain
           possession of the instrument because the instrument
           was   destroyed,    its   whereabouts   cannot   be
           determined, or it is in the wrongful possession of
           an unknown person or a person that cannot be found
           or is not amenable to service of process.

           (2) A person seeking enforcement of an instrument
      under subsection (1) must prove the terms of the
      instrument and the person's right to enforce the
      instrument. If that proof is made, s. 673.3081 applies
      to the case as if the person seeking enforcement had
      produced the instrument.     The court may not enter
      judgment in favor of the person seeking enforcement
      unless it finds that the person required to pay the
      instrument is adequately protected against loss that
      might occur by reason of a claim by another person to
      enforce the instrument. Adequate protection may be
      provided by any reasonable means.

Here, the Affidavit of Lost Note plainly establishes that Capital

Ventures meets the requirements of § 673.3091(1).

      As to § 673.3091(1)(a), the Note was lost sometime between

May 9, 2011, when Kahane & Associates, P.C. received the Note,

                                        45
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 46 of 51


and October 6, 2014, when Rafael Leyva executed the Affidavit of

Lost Note.   It is plain, within the meaning of § 673.3091(1)(a),

that Capital Ventures “indirectly acquired ownership of the

instrument from a person who was entitled to enforce the

instrument when loss of possession occurred.”              For example, if

the Note was lost after the assignment to Castle Peak and prior

to the assignment of the Note to National Home Investors, Castle

Peak (to whom the Note had been transferred by CitiMortgage) was

plainly entitled to enforce the Note “when the loss of possession

occurred.”   In turn, National Home Investors “directly . . .

acquired ownership of the instrument from [Castle Peak] who was

entitled to enforce the instrument when loss of possession

occurred.”   Capital Ventures, via the transfer from National Home

Investors, then “indirectly acquired ownership of the instrument

from [Castle Peak] who was entitled to enforce the instrument

when loss of possession occurred.”6


      6
        Kahane & Associates, P.C. obtained possession of the Note
in May 2011 shortly before the assignment of the Mortgage to
Castle Peak on June 24, 2011. However, when Castle Peak sued to
foreclose on December 5, 2011, it appended a copy of the Note to
its complaint. This suggests that the Note had not yet been
lost. Even if the Note was lost before it was assigned to Castle
Peak, CitiMortgage would have been entitled to enforce the Note
when it was lost, and Castle Peak would have “directly . . .
acquired ownership of the instrument from [CitiMortgage] who was
entitled to enforce the instrument when loss of possession
occurred.” In turn, National Home Investors and Capital Ventures
would have “indirectly acquired ownership of the instrument from
[CitiMortgage] who was entitled to enforce the instrument when
loss of possession occurred.”

                                        46
Case 19-10013-SMT    Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                              Document Page 47 of 51


      As to § 673.3091(1)(b), the Affidavit of Lost Note

establishes that “[t]he loss of possession was not the result of

a transfer by the person or a lawful seizure.”

      As to § 673.3091(1)(c), the Affidavit of Lost Note also

establishes that, within the language of that provision, National

Home Investors and Capital Ventures “cannot reasonably obtain

possession of the instrument because the instrument was

destroyed, its whereabouts cannot be determined, or it is in the

wrongful possession of an unknown person or a person that cannot

be found or is not amenable to service of process.”

      The requirement in § 673.3091(2) that Capital Ventures “must

prove the terms of the instrument” is not an issue here: the Note

and the Loan Modification Agreement (modifying the terms of the

Note) are in evidence.         The remainder of § 673.3091(2) deals with

adequate protection as a condition to enforcement of a lost note

once a creditor has a right to seek to enforce the lost note.                  In

this adversary proceeding, Capital Ventures is not seeking to

enforce the Note, and there is no occasion to decide whether it

has provided Quinteros adequate protection should a different

holder assert rights under the Note.             The bankruptcy case was

converted to Chapter 7, with the trustee filing a report of no

distribution.       Accordingly, there is no occasion left in the




                                         47
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 48 of 51


bankruptcy case for Capital Ventures to enforce the Note.7

                                       6.

      Quinteros complains that she has not been allowed to conduct

discovery.   For two reasons, Quinteros is not entitled to pursue

discovery.

      First, if, as I have ruled, Quinteros has failed to state a

claim upon which relief can be granted, Quinteros is not entitled

to pursue discovery.         The court is not required to speculate what

valid claims Quinteros might have (but failed to plead) and how

discovery would be pertinent to such claims.             The Movants ought

not be put to the burden of responding to discovery with respect



      7
        The bankruptcy case has been closed (re-vesting the
scheduled property of the estate in Quinteros pursuant to 11
U.S.C. § 554(c)), and then reopened pending disposition of this
adversary proceeding and the disposition of the appeal regarding
the lifting of the automatic stay. Although the obligations
under the Note are no longer being dealt with by a Chapter 13
plan, and enforcement of the Note will no longer have an effect
on the administration of the estate, the court's subject matter
jurisdiction is tested as of the filing of the adversary
proceeding, and subject matter jurisdiction plainly existed under
28 U.S.C. § 1334(b) and was a core matter under 28 U.S.C.
§ 157(b) that this court is authorized to decide.   Thus, even
though the bankruptcy case is at an end, the court may continue
to hear and decide the proceeding. See Swinson v. Coates & Lane,
Inc. (In re Swinson), 2004 WL 3779953 (Bankr. D.D.C., July 27,
2004), noting that in the similar circumstance of the dismissal
of the bankruptcy case, the decision of whether to retain
jurisdiction over the adversary proceeding “should be left to the
sound discretion of the bankruptcy court ... where the adversary
proceeding is pending.” Id. at *3 (quoting In re Porges, 44 F.3d
159, 162–63 (2d Cir. 1995)). The parties have fully briefed the
issues presented by the Amended Complaint, and under the factors
listed in Porges, 44 F.3d at 162-63, it does not make sense to
dismiss the Amended Complaint, without ajudicating the claims.

                                        48
Case 19-10013-SMT   Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                             Document Page 49 of 51


to a complaint that fails to state a claim upon which relief can

be granted.

      Second, even if the Amended Complaint stated some claim upon

which relief can be granted, summary judgment is appropriate

notwithstanding the lack of any discovery.             Quinteros has not

complied with Fed. R. Civ. P. 56(d), which provides that “[i]f a

nonmovant shows by affidavit or declaration that, for specified

reasons, it cannot present facts essential to justify its

opposition,” the court may allow time to take discovery.

Quinteros has not filed an affidavit or declaration attempting to

articulate specified reasons why discovery is essential to

justify her opposition.         That is, she has not disclosed by

affidavit or declaration what facts she hopes to find via

discovery that would create a genuine dispute as to a material

fact precluding summary judgment.

      Under Rule 56(d), the failure to submit an affidavit or a

declaration is fatal to Quinteros’s request to delay a ruling to

allow Quinteros time to take discovery.            See CareToLive v. Food &

Drug Admin., 631 F.3d 336, 344–45 (6th Cir. 2011) (affirming

denial of a Rule 56(d) motion where the plaintiff's affidavit

“was not sworn to before a notary public nor signed under penalty

of perjury pursuant to 28 U.S.C. § 1746”).

      Even if her opposition had been submitted as an affidavit or

declaration, it would not warrant allowing her time to conduct


                                        49
Case 19-10013-SMT       Doc 84    Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                                 Document Page 50 of 51


discovery.      To obtain an order allowing time to take discovery, a

Rule 56(d) affidavit must “outline the particular facts [the

party defending against summary judgment] intends to discover and

describe why those facts are necessary to the litigation.”

Jeffries v. Barr, 965 F.3d 843, 855 (D.C. Cir. 2020), quoting

Convertino v. U.S. Dep't of Justice, 684 F.3d 93, 99 (D.C. Cir.

2012).    Quinteros has made no such showing.

      The discovery she has pursued, attached to her initial

opposition (Dkt. No. 70-2) to the Movants’ motion, in large part

does not pertain to the issues presented.                   Moreover, the Movants

have already disclosed (in this adversary proceeding and in the

hearing on the motion for relief from the automatic stay in the

main case) the documents and facts upon which they rely,

including the documents in the land records in Broward County,

Florida, the filings in the foreclosure proceedings against

Quinteros in state court, and the Affidavit of Lost Note.

If her opposition to the request for summary judgment could be

treated as an attempted Rule 56(d) filing, it would fail because

it does not state “how the information [she] seeks would assist

[her] in creating a genuine issue of material fact,” Jeffries v.

Barr, 965 F.3d at 856, or connect the requested discovery to the

substance of her claims.             Id.

*     *     *       *      *        *      *        *   *     *    *    *      *

      Based on the foregoing, the Movants are alternatively


                                               50
Case 19-10013-SMT                                                                                    Doc 84                Filed 09/29/20 Entered 09/29/20 15:33:56   Desc Main
                                                                                                                          Document Page 51 of 51


entitled to summary judgment in their favor.

                                                                                                                                     VI

                                                                                                                                CONCLUSION

                              For all of these reasons, it is

                              ORDERED that the Movants’ motion (Dkt. No. 66) to dismiss

the Amended Complaint is granted; the Amended Complaint is

dismissed with prejudice as to Capital Ventures International,

LLC, Nicholas Lampariello, and National Home Investors, LLC; and,

the court having already granted the other defendants’ motions to

dismiss, a judgment follows dismissing this adversary proceeding

as to all defendants to make clear that all of the plaintiff’s

claims have been dismissed.

                                                                                                                                               [Signed and dated above.]

Copies to: Plaintiff (by hand-mailing unless her NEF request has
become effective); recipients of e-notification of orders;

Nicholas Lampariello
Lampariello Law Group
4760 W. Commercial Blvd.
Tamarac, FL 33319




R:\Common\TeelSM\Judge Temp Docs\Quinteros v. National Home Investors - Mem Decsn re Capital Ventures etc. MFSJ_v16.wpd
                                                                                                                                     51
